--------------------------------------------------------------------------------


ESCROW AGREEMENT


This Escrow Agreement (the “Agreement”) is dated as of February 13, 2006, by and
between Bluestar Health, Inc., a Colorado corporation (the “Company” or
“Bluestar”), Gold Leaf Homes, Inc., a Texas corporation (“Gold Leaf”), Alfred
Oglesby, an individual (“Oglesby”), Tom Redmon, an individual and the sole
shareholder of Gold Leaf (“Redmon”) and The Lebrecht Group, APLC (the “Agent”).
Each of the above may be referred to as a “Party” and collectively as the
“Parties.”


I.
Escrow




 
1.01
Appointment and Acknowledgment of Escrow Agent.



Bluestar, Gold Leaf, Oglesby and Redmon hereby appoint the Agent, and the Agent
hereby agrees to serve, as Escrow Agent pursuant to the terms of this Agreement.
The Agent acknowledges, or upon its receipt will acknowledge, receipt of the
following:


(a)    On the date hereof, Bluestar shall deliver to the Agent Thirty Seven
Million (37,000,000) shares of its common stock (the “Asset Purchase Shares”),
issued in the name of Gold Leaf and accompanied by an irrevocable stock power
with signature medallion guaranteed sufficient for the transfer thereof,
pursuant to that certain Asset Purchase Agreement dated February 13, 2006 (the
“Asset Purchase Agreement”), a copy of which is attached hereto as Exhibit A;
and


(b)    On or before the date hereof, Oglesby shall deliver to the Agent Two
Hundred Fifty Thousand (250,000) shares of common stock of Bluestar (the
“Oglesby Shares”), issued in the name of Gold Leaf and accompanied by an
irrevocable stock power with signature medallion guaranteed sufficient for the
transfer thereof, pursuant to that certain Transitional Agreement dated February
13, 2006 (the “Transitional Agreement”), a copy of which is attached hereto as
Exhibit B.


The properties described in Sections 1.01(a) and 1.01(b) shall collectively be
referred to as the “Escrowed Property.” If the Escrowed Property includes
property on which dividends are paid, on which interest is earned, or to which
other accretions are added, then the dividends, interest, and/or accretions will
be sent directly to the registered holder of the Escrowed Property. If the
Escrowed Property consists of stock, the registered holder shall exercise all
rights and privileges of a stockholder with respect to the shares deposited and
held pursuant to this Agreement.



 
1.02
Operation of Escrow.



The Parties hereto agree that the escrow created by this Agreement (the
“Escrow”) shall operate as follows:
 
(a)    on or after April 10, 2006, both Oglesby and Gold Leaf will send written
confirmations and valid supporting documentation concerning and upon the
fulfillment of each of Gold Leaf’s obligations under the Asset Purchase
Agreement, the Transitional Agreement and the obligations set forth in Exhibit C
(the “Obligations”); and

Page 1 of 11

--------------------------------------------------------------------------------



(b)    if the Agent does not receive said written confirmations and valid
supporting documentation within 10 days following its due date, the Agent will
send written notice to Gold Leaf regarding its failure to perform. If Gold Leaf
fails to cure its nonperformance or defective performance within 30 days
following receipt of such notice, the Agent will deliver the Asset Purchase
Shares to Oglesby; and


(c)    upon receipt by the Agent of all written confirmations and valid
supporting documentation demonstrating fulfillment of the Obligations, the Agent
will deliver the Asset Purchase Shares to Gold Leaf; and


(d)    upon receipt of the Initial Payment of the Purchase Price and each of the
Subsequent Payments of the Purchase Price, as those terms are defined in the
Transitional Agreement, the Agent will deliver to Gold Leaf the percentage of
Oglesby Shares that corresponds to the percentage of the Purchase Price
represented by such payment.



 
1.03
Further Provisions Relating to the Escrow.



(a)    Distributions by the Agent in accordance with the terms of this Agreement
shall operate to divest all right, title, interest, claim, and demand, either at
law or in equity, of any party to this Agreement (other than the distributee) in
and to the Escrowed Property distributed and shall be a perpetual bar both at
law and in equity with respect to such distributed Escrowed Property against the
parties to this Agreement and against any person claiming or attempting to claim
such distributed escrowed property from, through, or under such party.


(b)    Bluestar, Gold Leaf, Oglesby and Redmon, jointly and severally, agree to
reimburse the Agent for the Agent’s reasonable fees and other expenses
(including legal fees and expenses) incurred by the Agent in connection with its
duties hereunder.


(c)    Bluestar, Gold Leaf, Oglesby and Redmon, jointly and severally, agree to
indemnify and hold harmless the Agent against and in respect of any and all
claims, suits, actions, proceedings (formal or informal), investigations,
judgments, deficiencies, damages, settlements, liabilities, and legal and other
expenses (including legal counsel fees and expenses of attorneys chosen by the
Agent) as and when incurred and whether or not involving a third party arising
out of or based upon any act, omissions, alleged act, or alleged omission by the
Agent or any other cause, in any case in connection with the acceptance of, or
the performance or nonperformance by the Agent of, any of the Agent’s duties
under this Agreement, except as a result of the Agent’s bad faith or gross
negligence. The Agent shall be fully protected by acting in reliance upon any
notice, advice, direction, other document, or signature believed by the Agent to
be genuine, by assuming that any person purporting to give the Agent any notice,
advice, direction, or other document in accordance with the provisions hereof,
in connection with this Agreement, or in connection with the Agent’s duties
under this Agreement, has been duly authorized so to do, or by acting or failing
to act in good faith on the advice of any counsel retained by the Agent. The
Agent shall not be liable for any mistake of fact or of law or any error of
judgment, or for any act or any omission, except as a result of the Agent’s bad
faith or gross negligence. If any of the Escrowed Property is represented by
stock certificates, the Agent shall not be liable if the Agent submits all or a
portion of the Escrowed Property to be broken into smaller denominations to the
appropriate transfer agent, and such transfer agent fails to return properly
that portion of the Escrowed Property to the Agent which such transfer agent was
instructed to return.

Page 2 of 11

--------------------------------------------------------------------------------



(d)    The Agent makes no representation as to the validity, value, genuineness,
or the collectibility of any security or other document or instrument held by or
delivered to the Agent.


(e)    The Agent shall have no duties or responsibilities except those expressly
set forth herein. The Parties hereto agree that the Agent will not be called
upon to construe any contract or instrument. The Agent shall not be bound by any
notice of a claim, or demand with respect thereto, or any waiver, modification,
amendment, termination, cancellation, or revision of this Agreement, unless in
writing and signed by the other Parties hereto and received by the Agent and, if
the Agent’s duties as Escrow Agent hereunder are affected, unless the Agent
shall have given its prior written consent thereto. The Agent shall not be bound
by any assignment by Bluestar, Gold Leaf, Oglesby and Redmon of their rights
hereunder unless the Agent shall have received written notice thereof from the
assignor. The Agent is authorized to comply with and obey laws, rules,
regulations, orders, judgments, and decrees of any governmental authority,
court, or other tribunal. If the Agent complies with any such law, rule,
regulation, order, judgment, or decree, the Agent shall not be liable to any of
the Parties hereto or to any other person even if such law, rule, order,
regulation, judgment, or decree is subsequently reversed, modified, annulled,
set aside, vacated, found to have been entered without jurisdiction, or found to
be in violation of or beyond the scope of a constitution or a law.


(f)    If the Agent shall be uncertain as to the Agent’s duties or rights
hereunder, shall receive any notice, advice, direction, or other document from
any other party with respect to the Escrowed Property which, in the Agent’s
opinion, is in conflict with any of the provisions of this Agreement, or should
be advised that a dispute has arisen with respect to the payment, ownership, or
right of possession of the Escrowed Property or any part thereof, or the
property to be exchanged for the Escrowed Property (or as to the delivery,
non-delivery, or content of any notice, advice, direction, or other document),
the Agent shall be entitled, without liability to anyone, to refrain from taking
any action other than to use the Agent’s reasonable efforts to keep safely the
Escrowed Property until the Agent shall be directed otherwise in writing by both
other parties hereto or by an order, decree, or judgment of a court of competent
jurisdiction which has been finally affirmed on appeal or which by lapse of time
or otherwise is no longer subject to appeal (a “Final Judgment”), but the Agent
shall be under no duty to institute or to defend any proceeding, although the
Agent may, in the Agent’s discretion and at the expense of Bluestar, Gold Leaf,
Oglesby and Redmon as provided in Section 1.03(c), institute or defend such
proceedings.


Page 3 of 11

--------------------------------------------------------------------------------


 
(g)    The Agent (and any successor escrow agent or agents) reserves the right
to resign as the Escrow Agent at any time, provided fifteen (15) days’ prior
written notice is given to the other parties hereto, and provided further that a
mutually acceptable successor Escrow Agent(s) is named within such fifteen (15)
day period. The Agent may, but is not obligated to, petition any court in the
State of California having jurisdiction to designate a successor Escrow Agent.
The resignation of the Agent (and any successor escrow agent or agents) shall be
effective only upon delivery of the Escrowed Property to the successor escrow
agent(s). The Parties reserve the right to jointly remove the Escrow Agent at
any time, provided fifteen (15) days’ prior written notice is given to the
Escrow Agent. If no successor Escrow Agent has been appointed and has accepted
the Escrowed Property within fifteen (15) days after the Notice is sent, all
responsibilities of the Agent hereunder shall, nevertheless, cease. The Agent’s
sole responsibility thereafter shall be to use the Agent’s reasonable efforts to
keep safely the Escrowed Property and to deliver the Escrowed Property as may be
directed in writing by both of the other parties hereto or by a Final Judgment.
Except as set forth in this Section 1.03(g), this Agreement shall not otherwise
be assignable by the Agent without the prior written consent of the other
parties hereto.


(h)    Bluestar, Gold Leaf, Oglesby and Redmon authorize the Agent, if the Agent
is threatened with litigation or is sued, to interplead all interested parties
in any court of competent jurisdiction and to deposit the Escrowed Property with
the clerk of that court.


(i)     The Agent’s responsibilities and liabilities hereunder, except as a
result of the Agent’s own bad faith or gross negligence, will terminate upon the
delivery by the Agent of all the Escrowed Property under any provision of this
Agreement.


(j)     As consideration for acting as escrow agent hereunder, Bluestar shall
pay, in advance and as a condition precedent to the establishment of the Escrow
pursuant to the terms of this Agreement, a fee of $10,000. This fee shall be
deemed to have been earned in full by the Agent upon establishment of the
Escrow, and shall not be subject to pro-ration or other setoff in the event the
Escrow is terminated by any party. In the event the term of the Escrow goes
beyond 12 months then in such event Bluestar and Agent shall mutually agree upon
what additional amount shall be paid to Agent at the end of the 12 month period.


II.
Miscellaneous




 
2.01
Further Action.



At any time and from time to time, Bluestar, Gold Leaf, Oglesby and Redmon each
agrees, at its own expense, to take such actions and to execute and deliver such
documents as may be reasonably necessary to effectuate the purposes of this
Agreement. If any portion of the Escrowed Property consists of stock
certificates, Bluestar shall pay any transfer tax arising out of the placing of
the Escrowed Property into the Escrow, the delivery of the Escrowed Property out
of the Escrow, or the transfer of the Escrowed Property into the name of any
person or entity pursuant to the terms of this Agreement. The Agent shall have
no liability regarding transfer taxes even if one or both of the Parties hereto
fails to comply with the obligations set forth in the prior sentence.

Page 4 of 11

--------------------------------------------------------------------------------




 
2.02
Survival.



Subject to Section 1.03(i), the covenants, agreements, representations, and
warranties contained in or made pursuant to this Agreement shall survive the
delivery by the Agent of the Escrowed Property, irrespective of any
investigation made by or on behalf of any party.



 
2.03
Modification.



This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersedes all existing agreements among them
concerning such subject matter, and (subject to Section 1.03(e)) may be modified
only by a written instrument duly executed by each party.



 
2.04
Notices.



Any notice, advice, direction, or other document or communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
Federal Express, Express Mail, or similar overnight delivery or courier service
or delivered (in person or by facsimile) against receipt to the party to whom it
is to be given at address of such party set forth below (or to such other
address as the party shall have furnished in writing in accordance with the
provisions of this Section 2.04) with a copy to each of the other parties
hereto:


If to Gold Leaf:
 
Gold Leaf Homes, Inc.
   
5802 FM 1488
   
Magnolia, TX 77354
   
Attn: Tom Redmon
   
Facsimile: (936) 321-6744
     
If to Bluestar:
 
Bluestar Health, Inc.
   
19901 Southwest Freeway
   
Sugar Land, Texas 77479
   
Attn: Alfred Oglesby
   
Facsimile: (281) 207- 5486

 
Page 5 of 11

--------------------------------------------------------------------------------




If to Oglesby:
 
Alfred Oglesby
               
Facsimile: (___)
       
 
If to Redmon:
 
Tom Redmon
                   
Facsimile: (___)
         
If to Agent:
 
The Lebrecht Group, APLC
   
9900 Research Drive
   
Irvine, CA 92618
   
Attn: Brian A. Lebrecht, Esq.
   
Facsimile (949) 635-1244



Any notice given by means permitted by this Section 2.04 shall be deemed given
at the time of receipt thereof.



 
2.05
Waiver.



Any waiver by any party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of that provision
or of any breach of any other provision of this Agreement. The failure of a
party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.



 
2.06
Binding Effect.



Subject to Section 1.03(g), the provisions of this Agreement shall be binding
upon and inure to the benefit of Bluestar, Gold Leaf, Oglesby and Redmon and
their respective assigns, heirs, and personal representatives, and shall be
binding upon and insure to the benefit of the Agent and the Agent’s successors
and assigns.



 
2.07
No Third Party Beneficiaries.



This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement (except as
provided in Section 2.06).



 
2.08
Jurisdiction.



The parties hereby irrevocably consent to the jurisdiction of the courts of the
State of California and of any federal court located in such State in connection
with any action or proceeding arising out of or relating to this Agreement, and
document or instrument delivered pursuant to, in connection with, or
simultaneously with this Agreement, a breach of this Agreement or of any such
document or instrument, or the Escrowed Property.
 
Page 6 of 11

--------------------------------------------------------------------------------


 

 
2.09
Separability.



This entire Agreement shall be void if any provision of this Agreement other
than the second and third sentences of Section 2.11 is invalid, illegal,
unenforceable, or inapplicable to any person or circumstance to which it is
intended to be applicable, except that the provisions of Section 1.03 shall
survive.



 
2.10
Headings.



The headings in this Agreement are solely for convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.



 
2.11
Counterparts; Governing Law.



This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. An executed facsimile counterpart of this Agreement shall
be effective as an original. It shall be governed by and construed in accordance
with the laws of the State of California without giving effect to conflict of
laws. Any action, suit, or proceeding arising out of, based on, or in connection
with this Agreement , any document or instrument delivered pursuant to, in
connection with, or simultaneously with this Agreement, any breach of this
Agreement or any such document or instrument, or any transaction contemplated
hereby or thereby may be brought only in the appropriate court in Orange County,
California, and each party covenants and agrees not to assert, by way of motion,
as a defense, or otherwise, in any such action, suit, or proceeding, any claim
that such party is not subject personally to the jurisdiction of such court,
that such party’s property is exempt or immune from attachment or execution,
that the action, suit, or proceeding is brought in an inconvenient forum, that
the venue of the action, suit, or proceeding is improper, or that this Agreement
or the subject matter hereof may not be enforced in or by such court.


[signature page to follow]

Page 7 of 11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.


“Bluestar”
 
“Gold Leaf”
     
Bluestar Health, Inc.,
 
Gold Leaf Homes, Inc.,
a Colorado corporation
 
a Texas corporation
           
/s/ Alfred Oglesby
 
/s/ Tom Redmon
By:    Alfred Oglesby
 
By:    Tom Redmon
Its:    President
 
Its:    President
           
“Oglesby”
 
“Redmon”
           
/s/ Alfred Oglesby
 
/s/ Tom Redmon
Alfred Oglesby, an individual
 
Tom Redmon, an individual
           
“Agent”
               
The Lebrecht Group, APLC
               
/s/ Brian A. Lebrecht
   
By:    Brian A. Lebrecht, Esq.
   
Its:    President
         

 
Page 8 of 11

--------------------------------------------------------------------------------



Exhibit A


Asset Purchase Agreement



Page 9 of 11

--------------------------------------------------------------------------------



Exhibit B


Transitional Agreement

Page 10 of 11

--------------------------------------------------------------------------------



Exhibit C


The Obligations
 
Obligation
Agreement
   
Oglesby shall receive a bonus of 3% of the revenues of each company or assets
acquired by the Company during the term of this Agreement, payable quarterly in
either (i) cash or (ii) common stock of the Company, at Consultant’s discretion.
If paid in common stock of the Company, the stock will be valued at the three
(3) day average closing bid price of the Company’s common stock for the three
(3) days immediately preceding the end of the applicable quarter.
(1)
   
Oglesby will sell to Gold Leaf a total of two hundred fifty thousand (250,000)
shares of common stock of the Company (the “Shares”). As consideration for the
Shares, Gold Leaf shall pay the total purchase price of $150,000 (the “Purchase
Price”). The Purchase Price shall be paid $60,000 at the Closing (as defined in
the Asset Purchase Agreement) (the “Initial Payment”), and the balance payable,
without interest, as follows: (a) $20,000 is due on the first of each month for
four (4) consecutive months, beginning March 1, 2006, and (b) $10,000 is due on
July 1, 2006 (the “Subsequent Payments”).
(1)
   
The Company will not issue shares of its common stock that will be registered on
a Form S-8 for a period of twelve (12) months without Oglesby’s written consent.
(1)
   
The Company will not issue preferred stock or effectuate a reverse stock split
without Oglesby written consent.
(1)
   
The Company will increase revenues in 2006 by at least 10% over 2005 numbers.
(1)
   
The Company will complete at least one acquisition of another company in the
same or a related industry to the Company in 2006.
(1)
   
The Company will remove the restrictive legend on any shares of Company stock
owned by Oglesby or his assigns as soon as possible in compliance with Federal
and state securities laws and upon request by Oglesby.
(1)
   
The Company will comply with the terms of that certain Convertible Promissory
Note dated February 13, 2006, issued to Oglesby
(2)



(1)
Transitional Agreement Dated February 13, 2006

(2)
Convertible Promissory Note Dated February 13, 2006 in the Principal Amount of
$150,000

 
Page 11 of 11


--------------------------------------------------------------------------------